
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.15


THIRD AMENDMENT TO REAL ESTATE CONTRACT


        This THIRD AMENDMENT TO REAL ESTATE CONTRACT (hereinafter sometimes
referred to as the "First Amendment") is hereby made and entered into as of this
7th day of January, 2005, by and between PANATTONI DEVELOPMENT COMPANY, LLC, a
California limited liability company, and the sellers listed on the attached
Exhibit A (collectively, "Seller"), and DIVIDEND CAPITAL OPERATING PARTNERSHIP
LP, a Delaware limited partnership ("Purchaser").

RECITALS

        A.    WHEREAS, Seller and Purchaser entered into that certain Real
Estate Contract dated December 23, 2004, as amended on January 7, 2005 and
January 21, 2005 (the "Contract"), regarding those certain real properties more
particularly described in the Contract, which are located in the City of
Memphis, County of Shelby, State of Tennessee; and

        B.    WHEREAS, Seller and Purchaser desire to amend the terms of the
Contract as hereinafter set forth.

        NOW, THEREFORE, for and in consideration of the sum of the mutual
covenants and agreements set forth in this Third Amendment, the premises, and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged by each of the parties hereto, notwithstanding
anything to the contrary contained in the Contract, the parties hereto agree as
follows:

1.All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Contract.

2.The Closing Date for the Shelby 4 property as set forth in Paragraph 1.6 is
hereby amended to be February 16, 2005.

3.The Closing Date for the Shelby 5 property as set forth in Paragraph 1.6 is
hereby amended to be February 22, 2005.

4.Except as herein specifically modified and amended by this Third Amendment,
all of the terms, covenants and conditions of the Contract are hereby ratified
and confirmed and shall remain in full force and effect. This Third Amendment
may be executed in multiple counterparts, each of which shall constitute an
original but when taken together shall constitute one and the same instrument.
Facsimile signatures shall constitute originals for all purposes under this
Third Amendment.

5.Except insofar as reference to the contrary is made in any such instrument,
all references to the "Contract" in any future correspondence or notice shall be
deemed to refer to the Contract as modified by this Third Amendment.

6.This Third Amendment shall be governed by and construed in accordance with the
laws of the State of Tennessee, without regard to principles of conflicts of
laws.

[Remainder of Page Intentionally Left Blank; Signatures Follow on Next Page]



SIGNATURE PAGE

        IN WITNESS WHEREOF, the parties have caused this Third Amendment to be
executed as of the day and year first above written.


 
 
SELLER:
 
 
PANATTONI DEVELOPMENT COMPANY, LLC, a California limited liability company, for
itself and as agent for the sellers listed on the attached Exhibit A
 
 
By:
 


--------------------------------------------------------------------------------

Carl D. Panattoni, Trustee of the Panattoni Living Trust dated April 18, 1998,
Sole Member
 
 
PURCHASER:
 
 
DIVIDEND CAPITAL OPERATING PARTNERSHIP LP, a Delaware limited partnership
 
 
By:
 
Dividend Capital Trust Inc., a Maryland corporation, its general partner
 
 
 
 
By:
 


--------------------------------------------------------------------------------

        Name:             Title:    



Exhibit A

Property


--------------------------------------------------------------------------------

   
Technicolor II
5140 Memphis Oaks Dr.   PANATTONI HOLDINGS, INC., a California corporation,
MALONE ROAD 850 DM, LLC, MALONE ROAD 850 CP, LLC, and MALONE ROAD 850 JR, LLC
Shelby 4
4800 Hickory Hill
 
MERCY CAPITAL CENTER JOINT VENTURE, a California general partnership ("Mercy
Capital"), MITCHELL INVESTMENTS, LLC, a Tennessee limited liability company
("Mitchell"),
Shelby 5
 
VAN VALKENBUGH-SHELBY 5, LLC, a Tennessee limited liability company, J & C
INVESTMENTS, L.L.C., a California limited liability company ("VV-Shelby 5") and
CHARLES KESSINGER
Shelby 19
5166 Pleasant Hill
 
RIEGER-SHELBY 19, LLC, a Tennessee limited liability company "Rieger-Shelby
19"), PANATTONI-SHELBY 19, LLC, a California limited liability company
("P-Shelby 19"), VANVALKENBURGH-SHELBY 19, LLC, a Tennessee limited liability
company ("VV-Shelby 19"), JAMES F. JORDAN and wife, SUSAN R. JORDAN
(collectively "Jordan")
Eastpark I
5300 Hickory Hill
 
PVV-5300 Hickory Hill, LLC, a Tennessee limited liability company ("PVV"), CARL
D. PANATTONI ("CDP"), PANATTONI-5300 HICKORY HILL, LLC, a Tennessee limited
liability company ("P-5300"), VAN VALKENBURGH-5300 HICKORY HILL, LLC, a
Tennessee limited liability company ("VV-5300"), PML-5300 HICKORY HILL, LLC, a
Tennessee limited liability company ("PML-5300"), RIEGER-5300 HICKORY HILL, LLC,
a Tennessee limited liability company ("R-5300"), PANATTONI HOLDINGS, INC., a
California corporation
Eastpark II
5405 Hickory Hill
 
PANATTONI-5405 HICKORY HILL, LLC, a Tennessee limited liability company,
("P-5405"), VAN VALKENBURGH-5405 HICKORY HILL, LLC, a Tennessee limited
liability company ("VV-5405"), RIEGER-5405 HICKORY HILL, LLC, a Tennessee
limited liability company ("R-5405"), MITCHELL-5405 HICKORY HILL, LLC, a
Tennessee limited liability company ("M-5405")
Shelby 18
5155 Citation Drive
 
RIEGER-CITATION DRIVE, LLC, a Tennessee limited liability company ("Citation"),
VAN VALKENBURGH-CITATION DRIVE, LLC, a Tennessee limited liability company
("VV-Citation"), PANATTONI-CITATION DRIVE, LLC, a Tennessee limited liability
company ("P-Citation") and JAMES F. JORDAN and wife, SUSAN R. JORDAN
(collectively "Jordan") (together "Seller")





QuickLinks


THIRD AMENDMENT TO REAL ESTATE CONTRACT
